Grant, J.
This is an action of ejectment. Plaintiff made his case by showing the patent from the government and the mesne conveyances to himself, and rested. Defendant introduced and relied upon his deed from the Auditor General for the taxes of 1887, and rested. Plaintiff then offered in evidence the tax roll and return of the township of Merritt, for the purpose’ of showing the invalidity of the tax. This, on objection, was excluded by the court. The ruling was correct, and is within the rule of Cole v. Shelp, 98 Mich. 56.
Plaintiff then offered in evidence the files in the matter of the petition of the Auditor General "against certain lands in Bay county, under which the sale was made. The record then contains the following: ,
*588“ Mr. Barlcworih: I now offer the notice of publication of petition. (Objected to as incompetent and immaterial. Objection sustained, and exception taken.)
“Mr. Barlcworih: I propose to show by it that no affidavit of publication in any newspaper selected by the Auditor General was before the court at the time it assumed jurisdiction and went on to decree.
“ Mr. Lyon: We say that there is an affidavit; that it was published in a paper — in the Bay City Daily Tribune— the length of time that the law required; and, if that was not the paper designated by the Auditor General to publish it in, it belonged for them to show it.
“ The Court: You do not contend that it affirmatively appears that that paper was not the paper?
“Mr. Barlcworih: No, sir; but I say that it does not affirmatively appear that it was. (Objection sustained and exception taken.)
“ Mr. Barhioorth: I offer it also for the purpose of showing that this was published in a supplement of the Bay City Tribune, and not in the newspaper itself; and I propose to follow that up by proofs tending to show that the supplement was not always distributed with the newspaper, and was not a part of the newspaper itself. (Objection sustained and exception taken.)”
It appears that the plaintiff did not claim that the paper was not in- fact designated by the Auditor General, but relied for the purpose of showing lack of jurisdiction upon the fact that such designation does not appear in the notice of publication of the petition for the foreclosure of the tax liens, and also that the petition .was published in a supplement of the newspaper, and not in the paper itself; stating that he would offer evidence tending to show that the supplement was not always distributed with the newspaper, and that it was not a part of the newspaper itself. It thus appears clearly that plaintiff offered" to attack the jurisdiction of the court by evidence cle hors the record. This cannot be done in a collateral suit. In the cases of King v. Harrington, 14 Mich. 532; Nugent v. Nugent, 70 Id. 52; and Streeter v. McMillan, 74 Id. 123, the lack of jurisdiction appeared upon the face of the *589records relied upon. In those cases the judgments were therefore null and void upon the face_of the record, and could not be made the basis of sales, or any other proceedings thereunder. The plaintiff did not propose to4 contest the fact that such designation was made, but only to show by the notice of¿ publication that it did not affirmatively appear there that it was made. The petition is signed by the Auditor General, and the presumption is that he authorized the publication in the paper in which it appears. The statute does not require that any statement of the designation shall appear either in the notice or the affidavit. We said in Montgomery v. Merrill, 36 Mich. 104:
“Jurisdictional facts' cannot, rest in parol, .to be proved in one case, and disproved, perhaps, in another. The record must be complete in itself.” •
It follows that, when the record.is complete, want of jurisdiction cannot be shown by parol.
The objection is purely technical, and cannot be invoked to aid one who has neglected to pay his taxes, or .to appear in the chancery suit to object to their validity. If the proceedings to foreclose these tax liens show upon their face want of jurisdiction, the deeds issued thereunder are of course void. Such was the case of Millard v. Truax, 99 Mich. 157.
The judgment is affirmed.
The other Justices concurred. ’